EXHIBIT 10.2



CERTAIN INFORMATION IDENTIFIED WITH [***] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.



Graphic [nvax-20200930xex10d2001.jpg]



UNDEFINITIZED PROJECT AGREEMENT NO.:                   1



MCDC BASE AGREEMENT NO.:                    2020-530



PROJECT TITLE:

MCDC2011-0011; Rapid Advanced Development to Large Scale



                        Manufacturing of NVX-CoV-2373



PARTIES:      Advanced Technology International (“MCDC CMF”) and Novavax, Inc.
(“Project Agreement Holder”)



This Undefinitized Project Agreement is awarded under the authority of MCDC Base
Agreement No. 2020-530, and herein incorporates all the terms and conditions
thereof.



1.   PAYMENT METHOD

The Payment Method for this Undefinitized Project Agreement is Cost Plus Fixed
Fee with a not to exceed ceiling.



2.   TERM OF THE PROJECT AGREEMENT

The period of performance for this Project Agreement is from the effective date,
which is the date of the last signature through December 31, 2021.



3.   OBLIGATION

The MCDC CMF’s liability to make payments to the Project Agreement Holder is
limited to only those funds obligated under this Undefinitized Project Agreement
or by modification to the Undefintized Project Agreement. MCDC CMF may
incrementally fund this Undefintized Project Agreement.



4.   UNDEFINITIZED PROJECT AGREEMENT (UPA)

MCDC2011-001 is a Cost Plus Fixed Fee (CPFF) Agreement that will be awarded
under W15QKN-16-9-1002 (hereinafter “Agreement”). Due to urgency concerns, this
Undefinitized Project Action (UPA) is being issued to the Project Agreement
Holder for Rapid (WF10) Advanced Research & Development to Large Scale
Manufacturing of NVX-CoV-2373 as a Vaccine for SARS-CoV-2 Coronavirus. The
following is hereby incorporated as part of this Agreement.



1.   DEFINITIZATION:

a)   This Agreement covers a CPFF UPA that awards prototype project
MCDC2011-001. The Project Agreement Holder agrees to promptly begin negotiating
with the Agreements Officer on the terms of a definitive Agreement for the
project, which will include: (1) all mutually agreeable terms and conditions
related to this Agreement, and (2) all other terms and conditions required by
law. The Project Agreement Holder will be





--------------------------------------------------------------------------------

required to submit a qualifying cost proposal with all necessary supporting
documentation, in order to allow for a full evaluation of costs.

b)   The schedule for definitizing this Agreement is as follows:

i.          Receipt of Qualifying Proposal: 10 September 2020

ii.         Estimated Start of Negotiations: 01 October 2020

iii.        Estimated Date of Definitization: 09 December 2020

c)   The Parties will use best efforts to finalize the definitive agreement. If
a definitive Agreement is not finalized to supersede this UPA by the target date
in paragraph 2(b)(iii), or within any extension granted in writing by the
Agreements Officer, the Agreements Officer may, with the approval of the Army
Contracting Command-New Jersey, Senior Contracting Official, unilaterally
determine a fair and reasonable price. This determination is subject to Project
Agreement Holder appeal, as provided for in the Disputes article of
W15QKN-16-9-1002, but the Project Agreement Holder shall not cease performance
of this Agreement while proceeding through the dispute process.

d)   After the Agreements Officer’s determination of a fair and reasonable
price, the Agreement shall be governed by all of the terms and conditions of the
definitive Agreement. Furthermore, all the terms and conditions of this UPA
shall continue in effect, except for those that by their nature apply only to
UPAs.

e)   The Government and Project Agreement Holder agree that this UPA will
include a ceiling in the amount of $1,600,434,522.00. This ceiling may be
adjusted only by the written agreement of both parties.



2.   PAYMENT OF ALLOWABLE COSTS BEFORE DEFINITZATION:

Prior to definitization of this Agreement, the Government will reimburse the
Project Agreement Holder for all allowable and allocable costs up to 50% of the
approved Not- To-Exceed (NTE) Price of $1,600,434,522.00. At any time before a
payment, the Agreements Officer may have the Project Agreement Holder's invoices
or vouchers audited. Any payment may be (1) reduced by any amounts found by the
Agreements Officer not deemed authorized in accordance with the Statement of
Work, or (2) adjusted for overpayments made on preceding invoices or vouchers.



3.   LIMITATIONS ON OBLIGATIONS:

The Government will not obligate more than 50 percent of the NTE Price before
definitization.



4.   LIMITATION OF GOVERNMENT LIABILITY:

a)   In performance of this Agreement, the Project Agreement Holder is not
authorized to make expenditures or incur obligations exceeding $800,217,261.00
dollars.

b)   The maximum amount for which the Government shall be liable if this
Agreement is terminated is $800,217,261.00 dollars.



5.   EXECUTION AND COMMENCEMENT OF WORK:



Upon acceptance by both parties, the Project Agreement Holder shall proceed with
performance of the Statement of Work, including the purchase of any necessary
materials.



5.   MILESTONE PAYMENT SCHEDULE

The Project Agreement Holder shall segregate and track all Undefinitized Project
Agreement costs separately and shall document the accomplishments of each
Project Payable Milestone under each



--------------------------------------------------------------------------------

Project Agreement. Acceptance of Milestones shall be contingent upon approval
from the government Agreements Officer Representative (AOR) detailed in Clause
No. 9, Technical and Administrative Representatives. Milestone payments will be
paid in the amount indicated in the attached Milestone Payment Schedule
(Attachment A) and are adjustable based on actual expenditures.



6.   PAYMENT OF FIXED FEE

The fixed fee specified herein, subject to any adjustments required by other
provisions of this Undefinitized Project Agreement will be paid in installments
at the time of each provisional payment on account of the allowable costs. The
amount of fixed fee paid will be based upon the ratio that the Project Agreement
Holder's incurred allowable costs bear to the total estimated cost. In the event
the work cannot be completed within the estimated cost, the MCDC CMF may
increase the estimated cost without increasing the fixed fee.



7.   APPROACH TO MEETING THE OTHER TRANSACTION AUTHORITY

In accordance with provision contained in 10 USC 2371b governing the use Other
Transaction Agreements each MCDC Member Organization must meet at least one of
the following conditions: have at least one nontraditional defense contractor or
nonprofit research institution participating to a significant extent in the
performance of an awarded Project Agreement; all significant participants in the
Project Agreement other than the Federal Government are small businesses
(including small businesses participating in a program described under section 9
of the Small Business Act (15 U.S.C. 638)) or nontraditional defense
contractors; or provide a cost share of no less than one third of the value of
the Project Agreement awarded to the Member Organization. The Project Agreement
Holder’s approach to meeting the Other Transaction Authority requirement is
identified below. Throughout the period of performance of any Project Agreement,
the CMF and the Government will actively monitor the award to ensure compliance
with this provision in accordance with implementation guidance from Headquarters
– Department of the Army (HQDA) and/or Office of the Secretary of Defense (OSD).
The Project Agreement Holder will be given the opportunity to become compliant
with the guidance should they be found non-compliant. Failure to comply may
result in termination.



The warranties and representations submitted as part of the proposal are hereby
incorporated into this Undefinitized Project Agreement. The Project Agreement
Holder was proposed as a nontraditional defense contractor and determined to be
providing a significant contribution.



8.   STATEMENT OF WORK

The Statement of Work, Attachment A, provides a detailed description of the work
to be accomplished and reports and deliverables required by this Undefinitized
Project Agreement. All changes to Attachment A must be incorporated via written
modification to this Project Agreement. Additional guidance on report
requirements is in Attachment B, Report Requirements.



9.   TECHNICAL AND ADMINISTRATIVE REPRESENTATIVES

The following technical and contractual representatives of the Parties are
hereby designated for this Undefinitized Project Agreement. Either party may
change their designated representatives by written notification to the other.





--------------------------------------------------------------------------------

MCDC CMF Contractual Representative:



[***], Contracts Administrator



Advanced Technology International



315 Sigma Drive



Summerville, SC 29486



Email: [***]



Phone: [***]







Government Technical Representatives:



Agreements Officer Representative (AOR):



[***]



Email: [***]



Phone: [***]







Project Agreement Holder’s Representatives:



Technical Representative:

Contractual Representative:

[***]

[***]

21 Firstfield Road

21 Firstfield Road

Gaithersburg, MD 20878

Gaithersburg, MD 20878

Email: [***]

Email: [***]

Phone: [***]

Phone: [***]







10. MARKING OF DELIVERABLES

Any Data delivered under this Undefinitized Project Agreement, by the Project
Agreement Holder, shall be marked with a suitable notice or legend.



11. SECURITY ADMINISTRATION

The security level for this project is UNCLASSIFIED.



12. ATTACHMENTS

Attachments listed herein are hereby incorporated by reference into this Project
Agreement.

A.  Statement of Work, “Rapid Advanced Development to Large Scale Manufacturing
of NVX- CoV-2373”

B.   Report Requirements



13. GOVERNMENT FURNISHED PROPERTY

At this time, Government Furnished Property is not provided for use under this
Project Agreement.



14. DATA RIGHTS

Please reference Section 8 of Attachment A, Statement of Work.



15. FOLLOW-ON PRODUCTION PROVISION

In accordance with 10.U.S.C. 2371b(f), and upon a determination that this
competitively awarded prototype project has been successfully completed, this
prototype project may result in the award





--------------------------------------------------------------------------------

of a follow-on production contract or transaction without the use of competitive
procedures.



16. SECURITY & OPSEC

The below language shall be used as Paragraph 6 of Article XVII in the Project
Agreement Holder's Base Agreement:



Access and General Protection/Security Policy and Procedures. This standard
language text is applicable to ALL Project Agreement Holder employees working on
critical program information or covered defense information related to Operation
Warp Speed (OWS), and to those with an area of performance within an Army
controlled installation, facility or area. Project Agreement Holder employees
shall comply with applicable installation, facility and area commander
installation/facility access and local security policies and procedures
(provided by government representative). The Project Agreement Holder also shall
provide all information required for background checks necessary to access
critical program information or covered defense information related to OWS, and
to meet installation access requirements to be accomplished by installation
Provost Marshal Office, Director of Emergency Services or Security Office. The
Project Agreement Holder workforce must comply with all personal identity
verification requirements as directed by DOD, HQDA and/or local policy. In
addition to the changes otherwise authorized by the changes clause of this
agreement, should the Force Protection Condition (FPCON) at any individual
facility or installation change, the Government may require changes in Project
Agreement Holder security matters or processes.



17. ENTIRE AGREEMENT

This Project Agreement and the MCDC Base Agreement under which it is issued
constitute the entire understanding and agreement between the parties with
respect to the subject matter hereof.



Except as provided herein, all Terms and Conditions of the MCDC Base Agreement
and its modifications remain unchanged and in full force and effect.



The Project Agreement Holder is required to sign this document and return to
Advanced Technology International to finalize this action.





Novavax, Inc.

    

Advanced Technology International











By:

/s/ John A. Herrmann III



By:

/s/ [***]

Name:

John A. Herrmann III



Name:

[***]

Title:

EVP, Chief Legal Officer



Title:

[***]

Date:

06 July 2020



Date:

06 July 2020





--------------------------------------------------------------------------------

Attachment A
Statement of Work



This page intentionally left blank. See separate document for Attachment A.





--------------------------------------------------------------------------------

Attachment B
Report Requirements



This page intentionally left blank. See separate document for Attachment B.

--------------------------------------------------------------------------------